Citation Nr: 1332922	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-23 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a left hand disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2013, the Veteran testified during a hearing before the undersigned, by videoconference, at the RO.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, other than the transcript of the June 2013 Board hearing.

The issue of entitlement to service connection for a left hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision issued in June 2006, the RO denied service connection for a left hand injury.  

2.  Evidence added to the record since the final June 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hand disorder.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a left hand disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hand disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left hand disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that he injured his left hand while in service.  Specifically, he contends that his in-service, September 1991 motor vehicle accident caused his current left hand disorder.  He further contends that his currently service-connected PTSD was the cause of his alcohol intoxication at the time of his one-car accident, and thus the cause of his claimed left hand disorder.

The Veteran's claim for service connection for a left hand disorder was originally denied in a June 2006 rating decision.  At that time, the RO found that the Veteran's left hand injury was not incurred in or aggravated in the line of duty, but rather was due to the Veteran's willful misconduct - his intoxication at the time of the accident.  At the time of the June 2006 decision, the RO considered the Veteran's service treatment records, which showed that the Veteran had injured his left arm in a motor vehicle accident, while intoxicated, and post service VA medical records documenting a hand disorder.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In June 2006, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claim of entitlement to service connection for a left hand disorder was received until July 2007.  Therefore, the June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. In the instant case, such regulation is inapplicable.  The Veteran did not submit any additional evidence pertaining to this claim within the appeal period.  However, the record does contain VA medical records reflecting treatment for a hand disorder during the appeals period.  The RO actually received and was in physical possession of these records within the one year time period following the Veteran's June 2006 rating decision denying his claim of entitlement to service connection for a left hand disorder.  These records, however, are cumulative and redundant of evidence that showed the Veteran had a current left hand disorder previously considered by the RO at the time of the June 2006 rating decision.  No new and material evidence pertaining to the Veteran's claim for service connection for a left hand disorder was received prior to the expiration of the appeal period stemming from the June 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2006 rating decision, additional evidence consisting of additional VA medical records and lay statements has been received.  Furthermore, a July 2011 Board decision granted the Veteran service connection for PTSD.  The RO implemented that decision in a December 2011 rating decision.  The Veteran also provided statements wherein he reported having chronic pain since service and a mass on his left hand since service.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the Veteran currently contends that his now service-connected PTSD caused him to drink and thus caused his motor vehicle accident.  The Veteran is also currently service connected for PTSD.  Additionally, in a July 31, 2006 VA operation report, the VA medical provider noted that the Veteran claimed to have first noticed his left hand dorsal mass in service, after his in-service motor vehicle accident.

The newly received evidence, to include the Veteran's claim that he drank due to his currently service-connected PTSD and that he first noticed his left hand dorsal mass in service, is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for a left hand disorder.  Justus, supra.  Moreover, such includes evidence of an indication that a current left hand disorder is related to service or service connected disability.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a left hand disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hand disorder is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing secondary service connection requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As to the reopened claim of entitlement to service connection for a left hand disorder, the Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination.

In this regard, a review of the record reveals the Veteran has been diagnosed with various left hand disorders.  Specifically, in October 2001, a VA medical provider diagnosed the Veteran with left C7, 8 radiculopathy and mild left carpal tunnel syndrome.  A July 2005 VA examiner diagnosed the Veteran with residuals of evulsion and isolation injury of dorsum of left hand.  A July 2006 VA medical provider diagnosed the Veteran with left dorsal hand mass and probable invasive extensor tenosynovitis.   

As previously noted, the Veteran has asserted that his current left hand disorder is related to his service-connected PTSD.  He has specifically linked his drinking, and resultant motor vehicle accident that included an injury to his hand, to his PTSD.  He has also asserted that his left hand disorder developed during his period of active duty.  Additionally, the Veteran's service treatment records reflect treatment for a left forearm and wrist injury.  The Board observes that an August 2009 VA examination report shows Axis I diagnoses to include alcohol abuse, in partial remission secondary to military trauma.  The VA examiner opined that it was more likely than not that the Veteran was experiencing symptoms of PTSD as well as depression and alcohol abuse related to PTSD, specifically his experience regarding military trauma. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current left hand disorder is causally related to service or his service-connected PTSD.

The Board also notes that the Veteran receives VA treatment through the Philadelphia VA Medical Center (VAMC) and the most recent treatment records are dated in July 2009.  Therefore, while on remand, VA treatment records from the Philadelphia VAMC dated from July 2009 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Philadelphia VA Medical Center from July 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA medical opinion.  Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any current left hand disorder, including left radiculopathy, left carpal tunnel syndrome, residuals of evulsion and isolation injury of the dorsum of the left hand, left dorsal hand mass, and probable invasive extensor tenosynovitis, is related to an incident of the Veteran's active service?  The examiner should specifically consider the Veteran's in-service September 1991 motor vehicle accident and the Veteran's contention that he noticed a dorsal mass on the left hand during service that has continued since that time.  

i)  If a current left hand disorder(s) is related to the September 1991 car accident, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's PTSD caused the Veteran to self-medicate and become intoxicated (which resulted in the September 1991 motor vehicle accident)?  The examiner should consider and discuss the August 2009 VA examiner's Axis I diagnosis of alcohol abuse, in partial remission secondary to military trauma, and the examiner's finding that it was more likely than not that the Veteran was experiencing symptoms of PTSD as well as depression and alcohol abuse related to PTSD.  The examiner is advised that service connection is in effect for PTSD with depression. 

ii)  Please specify, is there a current left hand disorder(s) that is not related to the September 1991 car accident, but is otherwise related to service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the medical evidence of record.  An explanation for any opinion offered should be provided.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


